70 F.3d 1280
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Shong-Ching TONG, Plaintiff-Appellant,v.Paul TURNER, Individually;  Coleman A. Swart, Individually;Los Angeles County;  State of California,Defendants-Appellees.
No. 95-55692.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 22, 1995.

Before:  PREGERSON, NORRIS, and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Shong-Ching Tong appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 action alleging his civil rights were violated by state judges during proceedings in Tong's tort litigation in state court.  We have jurisdiction, and we affirm for the reasons stated in the Magistrate Judge's Report and Recommendation which was adopted in full by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3